

 S984 ENR: Steve Gleason Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 984IN THE SENATE OF THE UNITED STATESAN ACTTo amend title XVIII of the Social Security Act to provide Medicare beneficiary access to eye
			 tracking accessories for speech generating devices and to remove the
			 rental cap for durable medical equipment under the Medicare Program with
 respect to speech generating devices.1.Short titleThis Act may be cited as the Steve Gleason Act of 2015.2.Providing Medicare beneficiary access to eye tracking accessories for speech generating devices(a)In generalSection 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)) is amended by inserting and eye tracking and gaze interaction accessories for speech generating devices furnished to individuals with a demonstrated medical need for such accessories after appropriate organizations).(b)Effective dateThe amendment made by subsection (a) shall apply with respect to devices furnished on or after January 1, 2016.3.Removing the rental cap for durable medical equipment under Medicare with respect to speech
 generating devicesSection 1834(a)(2)(A) of the Social Security Act (42 U.S.C. 1395m(a)(2)(A)) is amended—(1)in clause (ii), by striking or at the end;(2)in clause (iii), by adding or at the end; and(3)by inserting after clause (iii) the following new clause:(iv)in the case of devices furnished on or after October 1, 2015, and before October 1, 2018, which serves as a speech generating device or which is an accessory that is needed for the individual to effectively utilize such a device,.Speaker of the House of RepresentativesVice President of the United States and President of the Senate